Citation Nr: 9928129	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-12 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a restoration of a 100 percent rating for 
prostate cancer, currently evaluated as noncompensable.  

2.  Entitlement to special monthly compensation based on the 
loss of use of a creative organ as secondary to postoperative 
prostate cancer.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from December 1997 and June 1998 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  Prostate cancer was diagnosed in December 1996, and in 
March 1997, the veteran, whose was a partial T4 paraplegic, 
underwent radical prostatectomy.  

2.  There has been no local reoccurrence or metastasis of the 
prostate cancer.

3.  In August 1997, service connection for prostate cancer 
due to Agent Orange exposure was granted, and an evaluation 
of 100 percent was assigned from December 11, 1996, the date 
of the diagnosis.  

4.  In December 1997, the RO proposed to decrease the 
evaluation of prostate cancer due to Agent Orange exposure, 
radical retropubic prostatectomy, then rated 100 percent, to 
a noncompensable evaluation.  In June 1998, the RO 
prospectively reduced the 100 percent rating to 
noncompensable on the basis of residual voiding dysfunction 
from September 1998.  

5.  From September 1, 1998 the residuals of the service 
connected prostatectomy consisted principally of continual 
urine leakage requiring the use of an appliance; prior to the 
prostatectomy, the veteran had intermittent urinary leakage 
requiring the use of an appliance due to non- service 
connected disability.

6.  The veteran's loss of use of a creative organ is due to 
residuals of prostatectomy.  


CONCLUSIONS OF LAW

1.  The criteria for a restoration of a 100 percent 
evaluation for prostate cancer, heretofore rated as 
noncompensable from September 1, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.115b, 
Diagnostic Codes 7527 and 7528 (1998).  

2.  From September 1, 1998, the criteria for a compensable 
rating for prostatectomy residuals have not been met. 
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. § 4.115b 
(1998); Allen v. Brown, 7 Vet.App. 439 (1995).

3.  The veteran has loss of use of a creative organ as 
secondary to service connected postoperative prostate cancer.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.310 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107.  That is, the Board finds that he has 
presented a plausible claim and that all relevant and 
available facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.  




I.  Entitlement to a Restoration of a 100 Percent Rating for 
Prostate Cancer, Currently rated as Noncompensable

The veteran had become a T4 incomplete paraplegic in 1989.  
He was diagnosed with prostate cancer in December 1996, and 
underwent radical prostatectomy in March 1997.  By rating 
decision of August 1997, the RO granted service connection 
for prostate cancer due to Agent Orange exposure at an 
evaluation of 100 percent, effective December 1996, the date 
of diagnosis.  Neoplasms of the genitourinary system which 
are malignant are rated under Diagnostic Code 7528.  
Following the cessation of surgical, x-ray, antineoplastic 
chemotherapy or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local reoccurrence or metastasis, the disorder is to be rated 
on residual voiding dysfunction or renal dysfunction, 
whichever is predominant.  

In December 1997, the RO proposed to decrease the evaluation 
of prostate cancer due to Agent Orange exposure, radical 
retropubic prostatectomy, then 100 percent, to a 
noncompensable evaluation.  By rating decision in June 1998, 
the RO assigned a noncompensable rating prospectively, from 
September 1, 1998.  The noncompensable rating was assigned on 
the basis of voiding dysfunction.  38 C.F.R. § 4.115b, 
Diagnostic Code 7527, provides that postoperative residuals 
of prostate gland surgery, will be rated as voiding 
dysfunction or urinary tract infection, whichever is 
predominant. 

The Board finds no error in procedure with respect to the 
rating reduction per se. Under 38 C.F.R. § 3.105, where a 
reduction in evaluation is warranted and the lower reduction 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons. The veteran will be notified 
of the contemplated action and furnished detailed reasons 
therefore, and will be given 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at their present level.  If additional evidence 
is not received within that period, final rating action will 
be taken and the award will be reduced or discontinued 
effective the last day of the month in which a 60-day period 
from the date of notice expires. 

In this case, it was not until December 1997, well over six 
months after the prostatectomy, that it was proposed to 
reduce the 100 percent rating.  At that time, and 
subsequently, there has been no local reoccurrence or 
metastasis of prostate cancer.  In January 1998, the RO 
notified the veteran of the proposed reduction, based on its 
rating decision in December 1997, and the veteran submitted 
additional evidence.  The reduction itself, in June 1998, was 
carried out prospectively, and a noncompensable rating 
assigned from September 1, 1998.  The Board finds that the 
reduction was in compliance with 38 C.F.R. § 3.105(e).  The 
question then remains as to whether the noncompensable rating 
that has been assigned for the prostatectomy residuals  from 
September 1, 1998, is appropriate.

The evidence shows that voiding dysfunction (as opposed to 
renal dysfunction) is the predominant residual of the 
prostatectomy.  The veteran suffered from voiding dysfunction 
secondary to paraplegia well before the prostatectomy.  In 
order to rate prostatectomy residuals, the degree of voiding 
dysfunction due to the prostatectomy must be ascertained.  To 
do so requires review of the evidence of the record.

The veteran has contended, as indicated in his hearing 
testimony in April 1999 before the undersigned Member of the 
Board, that his symptoms since the prostatectomy have 
worsened in that he now has total urinary incontinence, with 
continual drip, requiring him to wear an external condom 
catheter 24 hours a day.  Prior to the prostatectomy, he 
could take off the catheter on occasion.  

A VA hospitalization report in October 1993 discloses a 
medical history of T-4 incomplete paraplegia with neurogenic 
bladder.  The veteran had essentially no sensation below the 
nipple lines bilaterally.  He had a neurogenic bladder that 
was managed by a combination of suprapubic cystotomy, usually 
clamped, condom catheter drainage, with use of a penile 
clamp, and a urinal at night.  Physicians implanted a UroLume 
wall stent to hold his external ureteral sphincter open and 
to decrease his voiding pressure. 

A VA general medical examiner in February 1994 noted that 
urine functioning was completely paralyzed, requiring a stent 
placed in the urethra to keep it open all the time.  
Examination of the genitourinary system noted a stent in the 
urethra, as the bladder was totally paralyzed, and the use of 
a condom catheter.  

The VA genitourinary examination report in December 1997 
noted a history of a neurogenic bladder, treated with 
emplacement of UroLume stents to assist in emptying the 
bladder.  The veteran was currently wearing an external 
condom catheter and stated that his urine leaked 
continuously.  He did not, however, have to catheterize 
himself and evacuated without difficulty.  He reported no 
urinary tract infections since his surgery.  The diagnoses 
included continuous incontinence; he was managing his bladder 
without difficulty with the use of an external condom 
catheter.  Other than his problem with incontinence, he was 
doing extremely well.  

An April 1998 letter from R.O., M.D., Chief, Urology Section, 
at a VA facility, noted that the veteran had a known history 
of neurogenic bladder.  He had previously used a condom 
catheter because of intermittent incontinence.  Since the 
removal of his prostate, however, he had total urinary 
incontinence, but was able to manage his bladder by 
continuing to use the condom catheter. 

According to 38 C.F.R. 4.115a, voiding dysfunction may be 
rated as urine leakage, frequency or obstructed voiding.  In 
the veteran's case, urine leakage is the principal 
manifestation of his postoperative voiding dysfunction.  
Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day is 60 percent 
disabling.  This is the highest available rating for voiding 
dysfunction.  Urine leakage requiring the wearing of 
absorbent materials which must be changed 2 to 4 times per 
day is 40 percent disabling.

The Board concedes that the medical evidence substantially 
confirms that veteran's testimony that, whereas he had 
intermittent urine leakage prior to the prostatectomy, he now 
has continual urine leakage.  However, even prior to the 
prostatectomy, his urine leakage was not managed by the 
wearing of absorbent materials, but required the use of a 
condom catheter (appliance).  After the prostatectomy, he had 
total urinary incontinence again requiring the use of a 
condom catheter (appliance).  This being the case, he met the 
criteria for a 60 percent rating prior to, as well as after, 
the surgery.  

The current rating for voiding dysfunction secondary to the 
prostatectomy requires a determination as to the degree of 
voiding dysfunction over and above that due to the neurogenic 
bladder.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  

The veteran wore a condom catheter for intermittent urinary 
incontinence prior to the prostatectomy and he continued to 
wear one for constant urinary incontinence after the 
prostatectomy.  Therefore, the disability was 60 percent 
disabling prior to, and after, the prostatectomy.  
Subtracting the rating for the degree of disability prior to 
surgery (60 percent) from that post- surgery (60 percent) 
results in a noncompensable disability rating from September 
1998.  

II.  Special Monthly Compensation Based On Loss of Use of a 
Creative Organ as Secondary to Postoperative Prostate Cancer.  

Disability which is proximately due to, or the result of 
service connected disability, shall be service connected.  
38 C.F.R. § 3.310(a).  In certain situations, special monthly 
compensation may be payable for anatomical loss or loss of 
use existing in addition to the requirements for the basic 
rates allowable for a service-connected disability.  
38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a). 

The veteran's medical records state that he has been either 
totally or partially impotent since 1989 due to T-4 
quadriplegia.  He was found by the January 1994 

examiner to be completely impotent for sex.  However, the 
April 1998 memorandum from Dr. R.O., the Chief of a VA 
Urology Section, states that prior to the prostatectomy, 
although the veteran required assistance to achieve 
erections, he had been able to achieve full erection with the 
use of a mechanical device or intracorpal injection of 
vasoactive substances.  Since the time of his prostate 
surgery, however, he had been totally impotent, a problem 
further complicated by continuous leakage.  The veteran, in 
his testimony before the undersigned, also indicated that he 
was able to achieve erections prior to the surgery, but not 
since.

The Board finds the evidence as to whther the veteran 
developed loss of use of a creative organ secondary to 
prostate surgery to be in relative equipoise.  With 
application of the benefit of the doubt rule, the Board finds 
that the veteran has complete erectile dysfunction secondary 
to prostate cancer surgery, and, consequently, has 
demonstrated entitlement to special monthly compensation for 
loss of use of a creative organ. 



ORDER

Restoration of a 100 percent rating for prostate cancer is 
denied.  

Entitlement to special monthly compensation based on the loss 
of use of a creative organ as secondary to postoperative 
prostate cancer is granted.  



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

